FOR IMMEDIATE RELEASE April 27, 2009 Energizer Holdings, Inc. 533 Maryville University Dr. St. Louis, MO 63141 Company Contact: Jacqueline E. Burwitz Vice President,Investor Relations 314-985-2169 ENERGIZER HOLDINGS, INC. ANNOUNCESSECOND QUARTER RESULTS St. Louis, Missouri, April 27, 2009 – Energizer Holdings, Inc., [NYSE: ENR], today announced results of its second quarter ended March 31, 2009.Net earnings for the quarter were $77.0 million, or $1.30 per diluted share, versus net earnings of $60.9 million, or $1.03 per diluted share in the second fiscal quarter of 2008. The current quarter includes a favorable adjustment of $14.5 million, net of tax, or $0.25 per diluted share, resulting from a change in the policy by which the colleagues earn and vest in the company’s paid time off (PTO) benefit.This was partially offset by integration and business realignment costs of$4.2 million, after-tax, or $0.07 per diluted share.Last year’s second quarter included an after-tax expense of $1.0 million, or $0.02 per diluted share, related to the write-up and subsequent sale of inventory purchased in the Playtex Products,
